Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation “wherein the second low-k dielectric layer has a second k value lower than the second k value”. It doesn’t make sense that the second k value lower than the second k value”. For the examination purpose, it is interpreted as “wherein the second low-k dielectric layer has a second k value lower than the first k value”.
Regarding claim 2-8, they are rejected under 112(b) due to their dependencies of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Soo Park, (US 2008/0318430 A1, hereinafter Park) in view of Naoki Banno et al., (US US 2016/0111638 A1, hereinafter Banno) and in further view of Ajay Jain et al., (US 5,741,626 A, hereinafter Jain).
Regarding claim 1, Park discloses a method comprising:
deposition a first low-k dielectric layer (porous low dielectric constant layer 232 in Fig. 2B) having a first k value (k value of 232);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Park’s Fig. 2B, annotated. 
depositing a second low-k dielectric layer (porous low dielectric constant layer 234) overlying the first low-k dielectric layer (232), wherein the second low-k dielectric layer (234) has a second k value (k value of 234) lower than the first k value (the 234 has dielectric constant less than that of the 232 described in [0045]); 
performing a first etching step to form a trench (T by etch described in [0006]), wherein the trench (T) penetrates through the second low-k dielectric layer (234), … V/H by etch described in [0006]) …, wherein the via opening (V/H) penetrates through the first low-k dielectric layer (232); and
filling the trench (T) and the via opening (V/H) to form a metal line (line of 250) in the trench (T) and a via (via of 250) in the via opening (V/H), respectively.
Park does not expressly disclose wherein the trench (T) extends into the first low-k dielectric layer (232); performing a second etching step to form the via opening (V/H) underlying and joined to the trench (T);
However, in the same semiconductor device manufacturing field of endeavor, Banno discloses a trench for a wire 116 in an interlayer insulating film 116 extends into an underlying interlayer insulating film 114 in Fig. 1. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Banno’s Fig. 1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Park’s trench extends into the underlying dielectric layer according to Banno’s teaching to increase wire thickness. 
Park modified by Banno does not expressly disclose performing a second etching step to form the via opening (Park’s V/H) underlying and joined to the trench (Park’s T modified by Banno);
However, in the same semiconductor device manufacturing field of endeavor, Jain discloses forming an opening 26/32 comprising a first portion 26 and second portion 32 in Fig. 4 comprises perform etch second dielectric layer 20 to form the first portion 26 of the opening 26/32 in Fig. 2, then perform another etch first dielectric layer 16 to form the second portion 32 of the opening 26/32 in Fig. 3-4, the second portion 32 of the opening 26/32 underlying and joined to the first portion 26 of the opening 26/32.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Jain’s Fig. 4, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Jain’s opening process for Park’s via/hole to have better control the via opening in size and shape. 
Regarding claim 7, Park modified by Jain discloses the method of claim 1,
wherein the second low-k dielectric layer (Park’s 234) is in physical contact with the first low-k dielectric layer (Park’s 232).  
Regarding claim 8, Park modified by Jain discloses the method of claim 1, 
Park’s 232) and the depositing the second low-k dielectric layer (Park’s 234) comprise depositing silicon, carbon, and oxygen containing layers (Park’s SOG (silicon, oxygen) with carbon fillers described in [0046-0047]).  

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Soo Park, (US 2008/0318430 A1, hereinafter Park) in view of Naoki Banno et al., (US US 2016/0111638 A1, hereinafter Banno) and in further view of Ajay Jain et al., (US 5,741,626 A, hereinafter Jain) and Makoto Tsutsue, (US 2011/0147882 A1, hereinafter Tsutsue).
Regarding claim 2, Park modified by (Banno and Jain) discloses the method of claim 1,
Park modified by (Banno and Jain) does not expressly wherein the depositing the first low-k dielectric layer (Park’s 232) and the depositing the second low-k dielectric layer (Park’s 234) comprise depositing a same dielectric material, with a porogen being incorporated in the same dielectric material, wherein the first low-k dielectric layer (Park’s 232) has less porogen than the second low-k dielectric layer (Park’s 234). 
However, in the same semiconductor device manufacturing field of endeavor, 
Tsutsue discloses an insulating layer 107 comprising different pores regions RB, RC, RA in Fig. 2 (pores density from low to high respectively) is formed by using DEMS precursor with different porogen flow rates as shown in Fig. 4.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Park’s first and second porous low dielectric constant layers Tsutsue’s same dielectric material with different porogen for each layer in one chamber to simplify forming process. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Tsutsue’s Fig. 2, annotated. 
Regarding claim 4, Park modified by (Banno, Jain and Tsutsue) discloses the method of claim 2 further comprising,
after the second low-k dielectric layer is deposited (Park’s 234 modified by Tsutsue’s pores region RA of 107), driving out the porogen in the first low-k dielectric layer (Park’s 232 modified by Tsutsue’s pores region RB of 107) and the second low-k dielectric layer (Tsutsue’s pores region RA of 107) simultaneously (porogens in film 107 are decomposed and removed by UV described in [0041]).  
Regarding claim 5, Park modified by (Banno and Jain) discloses the method of claim 1,
Park modified by (Banno and Jain) does not expressly after the first low-k dielectric layer (Park’s 232) is deposited, depositing a transition layer overlying and Park’s 232), wherein the trench further penetrates through the transition layer.
However, in the same semiconductor device manufacturing field of endeavor, 
Tsutsue discloses an insulating layer 107 comprising different pores regions RB, RC, RA in Fig. 2 (pores density from low to high respectively). Therefore, the pores region RC as a transition layer overlying and contacting the pores region RB as the first Park’s low-k dielectric layer 232. A trench for Tsutsue’s interconnect conductive film 109 penetrates through the pores region RC.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form Tsutsue’s insulating layer with the transition region for Park’s first and second porous low dielectric constant layers to simplify forming process. 

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited 
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 5 “an entirety of the transition layer has the second k value that is substantially uniform” as recited in claim 6, in combination with the remaining features of claim 6, base claim 1 and intervening claim 5.

Reasons for Allowance
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach Tsutsue in combination of US 5,741,626 A to Jain, US 2016/0111638 A1 to Banno and US 2008/0318430 A1 to Park) substantially teach some of following limitations:
Tsutsue in combination Banno, Jain and Park discloses a method comprising: 
depositing a first low-k dielectric layer (Tsutsue’s pores region RB of insulating film 107 in Fig. 2) having a first k value (k value of RB); 
depositing a transition layer (Tsutsue’s pores region RC of insulating film 107) over the first low-k dielectric layer (RB of 107), wherein the transition layer (RC of 107) has a second k value (k value of RC) lower than the first k value (the pores density of RC is higher than that of RB. Higher pores density, low k value), …;
depositing a second low-k dielectric layer (Tsutsue’s RA of 107) over the transition layer (RC of 107), wherein the second low-k dielectric layer (RA of 107) has a third k value (k value of RA) lower than both of the first k value and the second k value (the pores density of RA is higher than that of both RB and RB. Higher pores density, low k value); 
performing a first etching process (Jain teaches: first etching in Fig. 2), wherein the second low-k dielectric layer (equivalent to Jain’s dielectric layer 20) is etched to form a trench; (Jain’s 26);
performing a second etching process (Jain’s second etching in Fig. 4), wherein the first low-k dielectric layer (equivalent to Jain’s dielectric layer 16) is etched to form a via opening (Jain’s 32); and 
Jain’s 26) and the via opening (Jain’s 32) with a conductive material (Jain’s conductive plug 36 in Fig. 5).  
However, Tsutsue in combination Jain, Banno and Park does not teach the limitations of “k values of an entirety of the transition layer is substantially uniform” as recited in claim 9. Therefore, the claim 9 is allowed. 
Regarding claims 10-16, they are allowed due to their dependencies of claim 9.
Regarding claim 17, similar to claim 9, the claim 17 includes allowable limitation of “wherein the k value in each of the plurality of subs-layers is substantially uniform”. Therefore, the claim 17 is allowed. 
Regarding claims 18-20, they are allowed due to their dependencies of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898